Title: From John Adams to Joseph Lyman, 20 April 1809
From: Adams, John
To: Lyman, Joseph



Sir
Quincy April 20th 1809

I have received your respectful letter of the 21 March. It is not now necessary for me to say any thing concerning many of the Topics. To explain myself fully and enter into the Histories of past occurrences alluded to would require a Volume.
I have forsaken the persons and Interest of none of my Friends. The Leaders to whom the Federal Party has now blindly abandoned itself were never my Friends.
I have departed from no Principle. My invariable Principle for five and Thirty years has been to promote preserve and secure the Integrity of the Union and the Independence of the Nation against the Policy of England as well as France.
When France attempted to degrade us I exerted all my Industry to arrouse inspire and animate my Fellow Citizens to Resistance, and with so much success that the then French Goverment were compelled to retract. If for this service I had no thanks from the Republicans, I had nothing but Insolence and Scurrility from the Federalists. Look back and read the Federal Newspapers in Boston, New York and Philadelphia, of that Period, you will there see how I was treated. If your Namesake of Springfield, who was then a Representative in Congress, one of the most amiable of men, were now alive, he could inform you as he did me, with the kindest expressions of Attachment to me, and Indignation against the Treachery of my pretended federal Friends. He assured me that the Federalists in New york with Hamilton at their head had in secret Caucus agreed to sacrefice Adams. I had other Information from other Quarters, that at the Meeting of the Cincinati, at New york when they chose Hamilton their President General it was agreed and the Reverend Doctors of Divinity, and there were several of these present concurred in the pious project and the pious language to sacrefice Adams and bring in Pinckney. The Intrigues they practiced to accomplish this were very extensive and very Jesuitical. But to develope them would lead me too far. I will only add that the Boston and the Pensilvania, if not the South Carolina Federal Leaders were in the same Plot. They were assisted too by the publications in England particularly the Anti Jacobin then under the direction of Mr. Canning. I know that French Influence drove me into banishment but it would not have had the power if it had not been essentially assisted by the Pharisaical Jesuitical Machiavilian Intrigue and Influence of the leading Federalists.
I assure you Sir “A war with England will not meet my hearty Reprobation” if England makes it necessary. England and France have both given us just cause of War. But neither has yet made it necessary. The first of the two that shall render war necessary shall have my Vote for it.
I am surprised that you should think there is no pretext or excuse for a War with England, that you should talk of their bearing so much with the waywardness of our Goverment; and that She has done nothing to injure us but from a Principle of necessary self defence and a Retaliation of Injuries from their Adversaries which we had not the Dignity to resent and repel. As you say Mr Adams would not have done thus. I assure you Mr Adams would have resisted and repelled to the utmost of his power the British Proclamation of Blockade of Eleven hundred miles of Sea Coast from the Elbe to Brest which was the first of the Diabolical Warfare of Blockade, Decrees and Orders of Council. The Berlin decree is expressly grounded on a Principle of Retaliation.
The wickedness of this first Blockade can not be set in a true light without detailing the History of Antwerp the Scheld, Ostend, Nieuport &c—the object of all the Flanders wars for Centuries.
In plain English Great Britain is the first Sinner, and the original guilt of our present Calamities lies at her door. Though France in point of actual Transgression is not much behind her.
The Federal papers for the last year or two assisted by English Hirelings have been employed in varnishing over the Conduct of Great Britain, and in Calumniating every impartial and disinterested Man till they appear to have Obtained a temporary Majority in New England. I greatly respect the public opinion of New England when it is truly informed. In the present Instance with infinite grief I fear it is not. The Press has not been free.
I am not able to see how the Federalists are to get along with their new Friends the Old English. If they succeed I shall wish them Joy, but I can not expect to live to enjoy that felicity.
I am very respectfully, Sir your Friend / and humble Servant

John Adams